Citation Nr: 0900534	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-00 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left knee chondromalacia patella.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to July 
1980 and November 1981 to January 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  By that decision, the RO also denied the 
veteran's claim of service connection for a left shoulder 
condition.  Although the veteran expressed disagreement with 
that aspect of the decision and the RO included the issue in 
the November 2005 statement of the case; the veteran did not 
perfect an appeal as to that claim.  As such, the issues 
before the Board are as noted on the title page. 


FINDINGS OF FACT

1.  The veteran's left and right knee chondromalacia patella 
is not manifested by locking, ankylosis, moderate to severe 
recurrent subluxation, lateral instability, impairment of the 
tibia and fibula or genu recurvatum; flexion of each knee has 
always been to 140 degrees and extension has always been to 
zero degrees.  

2.  The two scars associated with the veteran's prior 
arthroscopic knee surgeries each measure 2 sq. cm. and are 
solely superficial.  


CONCLUSIONS OF LAW

1.  The criteria for evaluation in excess of 10 percent for 
left knee chondromalacia patella have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5256-5263, 4.118, Diagnostic Codes 7801-7804 (2008).

2.  The criteria for evaluation in excess of 10 percent for 
right knee chondromalacia patella have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5256-5263, 4.118, Diagnostic Codes 7801-7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a May 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected knee disabilities, the evidence must show that his 
condition "ha[s] increased in severity."  The letter also 
explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
December 2004 rating decision explained the criteria for the 
next higher disability rating available for the veteran's 
service-connected disabilities under the applicable 
diagnostic code.  The November 2005 statement of the case 
provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected 
disabilities, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

VA has obtained the veteran's service treatment records, 
assisted the veteran in obtaining evidence, afforded the 
veteran physical examinations and obtained medical opinions 
as to the severity of his knee disabilities.  He has not 
requested VA's assistance in obtaining any evidence relevant 
to the claims on appeal.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  


VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  "Staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Normal ranges of motion of the knee are to zero degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (zero percent) 
under the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling.  Extremely 
unfavorable ankylosis, in flexion at an angle of 45 degrees 
or more is to be rated 60 percent disabling.  38 C.F.R. § 
4.71a.

Diagnostic Code 5257 provides ratings for recurrent 
subluxation or lateral instability.  Slight recurrent 
subluxation or lateral instability of the knee is rated 10 
percent disabling; moderate recurrent subluxation or lateral 
instability of the knee is rated 20 percent disabling; and 
severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  
Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a.

Diagnostic Code 5259 provides a 10 percent rating for 
symptomatic removal of the semilunar cartilage.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (zero percent) disabling; flexion of 
the leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (zero percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint). 

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation 
for genu recurvatum.  38 C.F.R. § 4.71a.

Factual Background and Analysis

The veteran filed a claim for increased rating for his 
service-connected bilateral knee conditions in April 2004.  
Of record are some private medical records pertaining to the 
veteran's knees.  These records reflect complaints of 
bilateral knee pain, diagnosis of mild degenerative changes 
and chondromalacia patella of the knees.  They also reflect 
that the veteran underwent arthroscopic surgery on both knees 
and reported difficulty walking due to bilateral knee pain. 

A March 2003 private treatment record notes a complaint of 
left knee pain.  It was noted that the veteran had recently 
had arthroscopy on his right knee a few months prior for a 
medial meniscus tear.  Examination of the left knee showed a 
fairly straight-limb axis.  There was no palpable effusion to 
the left knee.  There was no crepitation with flexion-
extension arc.  He had medial joint line tenderness and mild 
opening on valgus stress.  Cruciate and McMurray's exams were 
negative.  

A February 2003 private MRI report shows diagnosis of a 
degenerative tear of the medial meniscus, a small Baker cyst 
and mild lateral patella tilt with early degenerative changes 
in the lateral facet of the patella.  The medial collateral 
ligament and lateral ligamentous and tendinous support 
structures appeared unremarkable at this time.  

A July 2003 VA record documents a complaint of left knee pain 
and a history of arthroscopic surgery on this knee in 1997.  
The veteran described the pain in this knee as 10/10.  He 
reported difficulty walking, kneeling and sleeping due to 
pain.  

An October 2003 VA record documents a complaint of a long 
history of bilateral knee pain and status post arthroscopic 
debridement of both knees with no evidence of meniscal tears, 
but degenerative joint disease.  X-rays showed mild 
degenerative changes, not severe enough to warrant surgery.  
The veteran was able to ambulate well.  

The veteran was provided a VA examination in September 2004 
at which time the examiner noted the relevant history with 
respect to the veteran's knee disabilities.  With respect to 
the veteran's right knee, the examiner noted complaints of 
swelling and sharp pain in the front and side of the knee.  
He noted that these symptoms were constant and more severe 
after prolonged working and standing.  The veteran described 
the pain as 7/10.  With respect to the left knee, the 
examiner noted symptoms of swelling or sharp pain across the 
front of the knee and the side of the knee, with occasional 
"giving out" with a loud pop.  The symptoms were noted as 
being constant and more severe after prolonged walking and 
standing.  The veteran described the pain as 7/10.  It was 
noted that any task requiring kneeling, bending, squatting, 
walking and standing for any duration would result in severe 
pain for several hours.  The examiner noted that cold packs 
had been prescribed for relief.  No incapacitation had been 
caused by this condition and no physician had ever prescribed 
bed rest for it.  There was no time lost from work due to 
this condition.  
Physical examination of the knees showed tenderness of the 
knees, more on the left than on the right.  There was no 
evidence of abnormal weight bearing.  Drawer and McMurray's 
tests were negative on both sides.  Flexion was to 140 
degrees and extension was to zero degrees.  Pain, fatigue, 
weakness, lack of coordination did not affect the range of 
motion of the bilateral knees.  Examination showed a slight 
degree of recurrent subluxation on the knees.  X-rays showed 
normal knees.  
In June 2008, the veteran was provided with this latest VA 
examination of the knees.  At the time of the examination, 
the veteran reported pain, weakness, stiffness, swelling, 
giving way and lack of endurance and locking of the knees.  
There was no heat, redness, fatigability or dislocation.  The 
examiner noted a history of arthroscopic surgery on the knees 
and the presence of a solely superficial 2 cm. x 1 cm. scar 
on each knee related to these surgeries.  Examination of the 
knees showed tenderness, but no edema, effusion, weakness, 
redness, heat or guarding.  There was no subluxation found on 
examination of either knee.  Examination of the knees 
revealed no locking pain, genu recurvatum, but crepitus was 
noted in the left knee.  Flexion was to 140 degrees and 
extension was to zero degrees in each knee.  Joint function 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance or incoordination after repetitive use.  Testing 
of the anterior and posterior cruciate ligaments, medial and 
lateral collateral ligaments, media and lateral meniscus was 
normal for each knee.  X-rays were likewise within normal 
limits.  Chondromalacia patella of each knee was diagnosed.  
It was noted that the veteran had not worked since 2000, but 
that the only effect of the veteran's bilateral knee 
condition was limited mobility and ability to stand for long 
periods.  

The RO has assigned each knee a 10 percent rating under 
Diagnostic Code 5260.  The Board notes that Diagnostic Codes 
5259 and 5263 are inapplicable in this case because 10 
percent is the maximum evaluation provided under these codes.  
Diagnostic Codes 5256 and 5262 require evidence of ankylosis 
of the knee, and nonunion or malunuion of the tibia and 
fibula, respectively.  As outlined above, there is no 
clinical evidence showing this symptomatology associated with 
the veteran's knee disabilities.  

A 20 percent or higher rating is not warranted under 
Diagnostic Code 5257 as the medical evidence does not show 
moderate recurrent subluxation or lateral instability.  The 
Board notes that the September 2004 VA examiner noted a 
slight degree of recurrent subluxation on the knees; however, 
this is the only notation regarding subluxation and 
subluxation was not found on examination in June 2008.  Under 
these circumstances, the Board does not find that any 
subluxation warrants being characterized as "moderate" or 
"severe."  The terms "slight," "moderate" and "severe" 
are not defined in the rating schedule; rather than applying 
a mechanical formula, VA must evaluate all the evidence to 
the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6.  This has been true throughout the course of 
this claim.  Accordingly, a higher evaluation is not 
warranted under this diagnostic code. 

A 20 percent evaluation is not warranted for the veteran's 
left knee disability under Diagnostic Code 5258.  Although 
the veteran's knee disabilities have apparently manifested by 
meniscus tears, there is no evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  The medical evidence, as outlined 
above, shows subjective complaints of locking of the knees; 
however, there is no clinical evidence of locking, as shown 
by VA examination.  This has been true throughout the course 
of the appeal.  

Similarly, with respect to Diagnostic Code 5260 the Board 
does not find that higher evaluations are warranted.  None of 
the goniometrics outlined above show flexion limited to 30 
degrees or less such that 20 percent evaluations would be 
assigned.  Indeed, flexion has been to a full 140 degrees on 
repeated examination, with consideration of the DeLuca 
factors.  Accordingly, the evidence does not establish that a 
higher evaluation is warranted under this diagnostic code.

A higher evaluation under Diagnostic Code 5261 is not 
warranted because the goniometrics, as outlined above, do not 
show limitation of extension to 15 degrees or more, such that 
assignment of 20 percent evaluations would be warranted.  
Repeated examination has shown full extension to zero degrees 
throughout the course of the claim, with consideration of the 
DeLuca factors noted above.

The Board notes that the veteran has a 2 sq. cm. scar on each 
knee associated with arthroscopic surgeries.  In general 
evaluation of the same disability or the same manifestations 
of disability under multiple diagnoses (i.e., pyramiding) is 
to be avoided.  38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  The claimant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  In this case, the medical evidence describes the 
veteran's scars as purely superficial, each measuring 2 sq. 
cm.  Thus, they are essentially asymptomatic and do not 
warrant additional compensation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805. 

With respect to a possible extraschedular evaluation, the 
Board notes that the June 2008 VA examination included the 
examiner's report that the veteran had not worked since 2000.  
In a June 2006 statement, a private physician noted that the 
veteran had chronic knee problems and in the physician's 
opinion, the veteran was not capable of returning to any type 
of employment that involved standing, walking, climbing, 
kneeling or squatting.  In a December 2006 rating decision, 
the RO granted the veteran total disability evaluation based 
on individual unemployability due to service-connected 
disabilities (TDIU).  Thus, consideration of extraschedular 
evaluations for the service-connected bilateral knee 
conditions is not warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
knee chondromalacia patella is denied.

Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia patella is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


